DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to an artificial ligand binding to acetyl fentanyl comprising a non-naturally occurring nucleic acid sequence of any length having a sequence of any length having substantial homology or identity to any of the sequences of SEQ ID NOs: 1-116.
The instant claims do not have any length limitation (i.e. 4 nucleotides in length or 1000
nucleotides in length) and require any "substantial" homology or identity to any of the
instantly recited sequences and therefore read on a huge genus of possible nucleic acids of
varying lengths and identities to the instant sequences. The specification does not set forth any
specific function that such a broad genus of nucleic acids would have based upon the broad
structural requirements. It is not clear what specific structure is required for the disclosed
function as an aptamer. Specification does not define what "substantial homology or identity"
is.
One of skill in the art would not be able to recognize that applicant was in possession of
such a broad genus of possible nucleic acids that have no specific function at the time the invention was filed.
It is noted that a rejection under 35 USC 101 has not been applied because the claims
specifically exclude naturally occurring sequences. The broad possible genus of sequences
with any length and any level of substantial homology or identity to any of the instantly
recited sequences would otherwise read upon a large genus of naturally occurring sequences.
Should applicant limit the claims to sequences comprising a sequence selected from the
group consisting of SEQ ID NOs: 1-116 and having a reasonable length limitation, naturally
occurring sequences would clearly be excluded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentwich et al (US 2007/0050146, March 2007).
Bentwich et al disclose a number of oligonucleotides, including oligonucleotide of SEQ ID NO: 431515 (see paragraph [0013]), which shares 75% homology with instant SEQ ID NO: 5:
SEQ ID NO: 5               2 CCATTGAGACGACGTTTGACGAATTGGCA 30
                             |||:: |||  |||:: || |||::||||
SEQ ID NO: 431515          8 CCAUUAAGAAAACGUUGGAAGAAUUGGCA 36

Further Bentwich et al disclose that oligonucleotides can include non-natural nucleotides (see paragraph [0045]).
Oligonucleotide of SEQ ID NO: 431515 satisfies structural requirements of claims 1 and 2, therefore functional limitation of binding to acetyl fentanyl is expected to happen in the absence of evidence to the contrary.

Improper Markush Rejection
Claims 1-10 are rejected on the judicially-created basis that it contains an improper
Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex
parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush
grouping includes species of the claimed invention that do not share both a substantial
structural feature and a common use that flows from the substantial structural feature. The
members of the improper Markush grouping do not share a substantial feature and/or a
common use that flows from the substantial structural feature for the following reasons:
1. SEQ ID NOs: 1-116 do not share any common structural feature;
2. SEQ ID NOs: 1-116 do not share a common use: the compounds bind acetyl fentanyl, but that common use does not flow from the substantial common structural feature. 
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as a
common use that flows from the substantial structural feature, or present a sufficient showing
that the species recited in the alternative of the claims(s) in fact share a substantial structural
feature as well as a common use that flows from the substantial structural feature. This is a
rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences
in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Limiting the claims to no more than 10 sequences will overcome the rejection.

Allowable Subject Matter
SEQ ID NOs: 5-10 are free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635